Title: To George Washington from Colonel Jedediah Huntington, 25 March 1777
From: Huntington, Jedediah
To: Washington, George



Norwich [Conn.] 25 March 1777

In Obedience to your Excellencie’s Order of the 12th March I send a Return of my Regiment, am sorry it rises no higher, I could go out of Service with more Cheerfullness than I cam into it or make any other Sacrafice to accelerate this important Business—Major Sill will march with a Division of my Regiment as soon as they are able—the Men are but just leaving the Hospital—many of them had the Small Pox severely—three or four died, owing, I believe, to the Badness of the Physick—the Physicians are now better furnished.
The Officers & Men of my late Regiment who were taken on Long Island are applying for Pay for their Arms Cloaths &C. lost in Action

& taken by the Enemy—many came out of Captivity with the Small Pox & were put to great Expence—they ask for a Compensation with a good Countenance because the Assembly of this State have made it to their Militia & New Levies in like Circumstances (whether prudent or not I pretend not to say).
I shall not be at Head Quarters so soon as I hoped and Applications on this Head being importunate I could wish to hear from your Excellency what may be expected from the Continent on these Accounts. I am, with the highest Esteem & Respect Your Excellencies most obedt Servant

Jed. Huntington

